Exhibit 10.3

FOURTH AMENDMENT

THIS FOURTH AMENDMENT TO LEASE (the “Amendment”) is made and entered into as of
the date of final execution (“Effective Date”), by and between CENTERPOINT
ACQUISITIONS LLC, a Delaware limited liability company (“Landlord”), and
REPLIGEN CORPORATION, a Delaware corporation (“Tenant”).

RECITALS

 

A. Landlord and Tenant are parties to that certain lease dated October 10, 2001,
as amended by a Letter Agreement dated May 7, 2002, a First Amendment dated
June 29, 2011 (“First Amendment”), a Second Amendment dated as of January 11,
2013, and a Third Amendment dated September 26, 2013, (collectively, the
“Lease”). Pursuant to the Lease, Landlord has leased to Tenant space currently
containing 55,694 rentable square feet (the “Original Premises”) on the 1st
floor of the building commonly known as 41 Seyon Street located at 41 Seyon
Street, Waltham, Massachusetts (the “Building”) for a Term that is scheduled to
expire on May 31, 2023.

 

B. Tenant has, by letter dated February 26, 2014, exercised its Right of First
Refusal, pursuant to Section VIII of the First Amendment, to lease additional
space containing approximately 19,900 rentable square feet on the 1st and 2nd
floor of the Building shown on Exhibit A, Fourth Amendment, attached hereto (the
“Expansion Space”). Landlord is willing to do the same on the following terms
and conditions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

 

  I. Expansion and Effective Date.

Effective as of the Expansion Effective Date (defined below), the Premises, as
defined in the Lease, is increased from 55,694 rentable square feet on the 1st
floor to 75,594 rentable square feet on the 1st and 2nd floors by the addition
of the Expansion Space, and from and after the Expansion Effective Date, the
Original Premises and the Expansion Space, collectively, shall be deemed the
Premises, as defined in the Lease. The Term for the Expansion Space shall
commence on the Expansion Effective Date and end on the date that is eight
(8) years and one (1) month after the Expansion Effective Date (“Expansion
Termination Date”). The Expansion Space is subject to all the terms and
conditions of the Lease except as expressly modified herein and except that
Tenant shall not be entitled to receive any allowances, abatements or other
financial concessions granted with respect to the Original Premises unless such
concessions are expressly provided for herein with respect to the Expansion
Space.

 

  A.

The Expansion Effective Date shall be the later to occur of (i) August 1, 2014
(“Target Expansion Effective Date”) and (ii) the date upon which the Landlord
Work (as defined in the Work Letter attached as Exhibit B hereto) in the
Expansion Space has been substantially completed; provided, however, that if
Landlord shall be delayed in substantially completing the Landlord Work in the
Expansion Space as a result of the occurrence of a Tenant Delay (defined below),
then, for purposes of determining the Expansion Effective Date, the date of
substantial completion shall be deemed to be the day that said Landlord Work



--------------------------------------------------------------------------------

  would have been substantially completed absent any such Tenant Delay(s). A
“Tenant Delay” means any act or omission of Tenant or its agents, employees,
vendors or contractors that actually delays substantial completion of the
Landlord Work, including, without limitation, the following:

 

  1. Tenant’s failure promptly to furnish information or approvals after
Landlord’s reasonable request therefor, including the failure to prepare or
approve preliminary or final plans by any applicable due date as otherwise
provided, if at all, in this Amendment or the exhibits hereto;

 

  2. Tenant’s selection of equipment or materials that have long lead times
after first being informed by Landlord that the selection may result in a delay;

 

  3. Changes made by Tenant to the plans and specifications attached hereto as
Exhibit B-1 and approved by Landlord, provided that Landlord has delivered to
Tenant an estimate of the additional time period to effect such changes and
Tenant has approved such additional period of time;

 

  4. The performance of work in the Expansion Space by Tenant or Tenant’s
contractor(s) during the performance of the Landlord Work; or

 

  5. If the performance of any portion of the Landlord Work depends on the prior
or simultaneous performance of work by Tenant, a delay by Tenant or Tenant’s
contractor(s) in the completion of such work.

The Expansion Space shall be deemed to be substantially completed on the date
that all Landlord Work has been performed (or would have been performed absent
any Tenant Delays), other than any minor details of construction, mechanical
adjustment or any other matter, the noncompletion of which does not unreasonably
interfere with Tenant’s use of the Expansion Space and can be completed within
thirty (30) days after the date of substantial completion. The parties agree to
meet within three (3) Business Days after Landlord’s notice of Substantial
Completion to review the Expansion Space and agree upon the remaining punch list
items to be completed. The adjustment of the Expansion Effective Date and,
accordingly, the postponement of Tenant’s obligation to pay Rent on the
Expansion Space shall be Tenant’s sole remedy and shall constitute full
settlement of all claims that Tenant might otherwise have against Landlord by
reason of the Expansion Space not being ready for occupancy by Tenant on the
Target Expansion Effective Date.

 

  B. In addition to the postponement, if any, of the Expansion Effective Date as
a result of the applicability of Paragraph I.A. of this Amendment, the Expansion
Effective Date shall be delayed to the extent that Landlord fails to deliver
possession of the Expansion Space for any other reason (other than Tenant Delays
by Tenant), including but not limited to, holding over by prior occupants. Any
such delay in the Expansion Effective Date shall not subject Landlord to any
liability for any loss or damage resulting therefrom. If the Expansion Effective
Date is delayed, the Termination Date under the Lease shall not be similarly
extended.

 

2



--------------------------------------------------------------------------------

  II. Basic Rent.

Initial Rate. In addition- to Tenant’s obligation to pay Basic Rent for the
Original Premises, Tenant shall pay Basic Rent for the Expansion Space as
follows:

 

Lease Year*

   Annual Rate
Per Square Foot
(subject to
adjustment as
provided below)      Annual
Base Rent     Monthly
Base Rent  

Lease Year 1

   $ 18.00       $ 270,000.00 **    $ 22,500.00   

Lease Year 2

   $ 18.00       $ 306,000.00 ***    $ 25,500.00   

Lease Year 3-5

   $ 19.00       $ 378,100.00 ****    $ 31,508.33   

Lease Year 6-8

   $ 20.00       $ 398,000.00 ****    $ 33,166.67   

 

* For purposes hereof, an “Lease Year” shall mean a 12 month period beginning on
the Expansion Effective Date, or any anniversary of the Expansion Effective
Date, except that if the Expansion Effective Date does not fall on the first day
of a calendar month, then the first Lease Year shall begin on the Expansion
Effective Date, and end on the last day of the month containing the first
anniversary of the Expansion Effective Date (and the Basic Rent for such first
Lease Year shall be prorated to reflect the additional days included therein),
and each succeeding Lease Year shall begin on the day following the last day of
the prior Lease Year.

** Based on 15,000 square feet

*** Based on 17,000 square feet

**** Based on 19,900 square feet

All such Basic Rent and Additional Rent payable on account of Taxes, Operating
Expenses, and utilities shall be payable by Tenant in accordance with the terms
of the Lease.

Tenant shall have no obligation to pay Basic Rent for the first (1st) full
calendar month of Lease Year 1.

 

  III. Additional Security Deposit/Letter of Credit.

Upon Tenant’s execution hereof, Tenant shall deliver to Landlord an additional
Security Deposit in the amount of $250,000.00 which is added to and becomes part
of the Security Deposit, if any, held by Landlord as provided under Section 14.8
of the Lease as security for payment of Rent and the performance of the other
terms and conditions of the Lease by Tenant. Accordingly, simultaneously with
the execution hereof, the Letter of Credit shall be increased from $250,000.00
to $450,000.00. Tenant shall provide the additional Security Deposit by delivery
to Landlord of an additional Letter of Credit in the amount of the increase
(i.e., $250,000.00), or an amendment to the Letter of Credit increasing it to
the increased amount (i.e., $450,000.00) or a substitute Letter of Credit in the
increased amount, whereupon Landlord shall return the original Letter of Credit.
The provisions of Section 14.8(c) no longer apply to the Security Deposit and
are hereby deleted from the Lease.

 

3



--------------------------------------------------------------------------------

  IV. Tenant’s Proportionate Share.

For the period commencing with the Expansion Effective Date and ending on the
Expansion Termination Date, Tenant’s Proportionate Share for the entire
Premises, including the Original Premises and Expansion Space shall be 15.12%.

 

  V. Intentionally Omitted.

 

  VI. Improvements to Expansion Space.

 

  A. Condition of Expansion Space. Tenant has inspected the Expansion Space and
agrees to accept the same “as is” without any agreements, representations,
understandings or obligations on the part of Landlord to perform any
alterations, repairs or improvements, except as may be expressly provided
otherwise in this Amendment.

 

  B. Responsibility for Improvements to Expansion Space. Landlord shall perform
improvements to the Expansion Space in accordance with the Work Letter attached
hereto as Exhibit B.

 

  VII. Early Access to Expansion Space.

During any period that Tenant shall be permitted to enter the Expansion Space
prior to the Expansion Effective Date, Tenant shall comply with all terms and
provisions of the Lease, except those provisions requiring payment of Basic Rent
or Additional Rent as to the Expansion Space. If Tenant takes possession of the
Expansion Space prior to the Expansion Effective Date for any reason whatsoever
(other than the performance of work in the Expansion Space with Landlord’s prior
approval), such possession shall be subject to all the terms and conditions of
the Lease and this Amendment, and Tenant shall pay Basic Rent and Additional
Rent as applicable to the Expansion Space to Landlord on a per diem basis for
each day of occupancy prior to the Expansion Effective Date.

 

  VIII. Electricity with Respect to Expansion Space. Landlord shall, as part of
Landlord’s Work, install a submeter in the Expansion Space to measure the
consumption of electricity in the Expansion Space and Tenant shall reimburse
Landlord for the cost of such electric current (at the same rate per kilowatt
hour paid by Landlord to the utility provider from time to time) as measured by
the submeter within thirty (30) days after delivery of Landlord’s invoice
therefor.

 

  IX.

Roof Terrace. Tenant shall have the right, at Tenant’s sole cost and expense, to
construct a roof terrace on the roof of the Building (“Roof Terrace”), provided
that (a) no Default of Tenant has occurred and remains uncured hereunder,
(b) Landlord approves in writing the location, size and appearance of the Roof
Terrace, which approval may be withheld or conditioned at Landlord’s sole
discretion, (c) the Roof Terrace is in compliance with all applicable laws,
codes and ordinances and Tenant has obtained all governmental permits and
approvals required in connection therewith, (d) the installation, maintenance
and removal of the Roof Terrace (including, without limitation, the repair and
cleaning of the

 

4



--------------------------------------------------------------------------------

  roof of the Building upon removal of the Roof Terrace) is performed at
Tenant’s expense in accordance with the terms and conditions governing
alterations pursuant to Section 5.2 of the Lease and Landlord’s reasonable
regulations. If Landlord has approved same, Landlord agrees to cooperate with
Tenant for the construction and permitting of the Roof Terrace.

Landlord shall have the right to prescribe reasonable rules and regulations for
Tenant’s use of the Roof Terrace from time to time. Such rules shall in any
event include, without limitation, that no cooking of any sort shall be
permitted on the Roof Terrace, that no one shall lean over the edge of the Roof
Terrace at any time, that nothing shall be hung on or displayed from the Roof
Terrace railings, that no one shall throw, sweep, shovel or otherwise dispose of
anything over the edge of the Roof Terrace, and that all items placed in the
Roof Terrace shall be secured such that the same cannot be blown off the Roof
Terrace by high winds. If Landlord notifies Tenant in writing that a violation
of the Roof Terrace rules and regulations has occurred, and thereafter the same
or a similar violation occurs beyond applicable notice and cure periods,
Landlord shall have the right to revoke Tenant’s right to use the Roof Terrace.
If Tenant constructs the Roof Terrace, Tenant shall, at Tenant’s cost and
expense, be responsible for (i) cleaning, repairing and maintaining the Roof
Terrace throughout the Term of the Lease and (ii) for performing any
maintenance, repairs, or replacement to the Building made necessary or advisable
by reason of the presence thereon of the Roof Terrace or the installation of
same.

 

  X. Signage. Landlord shall, at Landlord’s cost and expense, install standard
Building signage at the entrance to the Expansion Space. The initial listing of
Tenant’s name shall be at Landlord’s cost and expense. Any changes, replacements
or additions by Tenant to such directory shall be at Tenant’s sole cost and
expense.

Tenant shall have the right to replace the existing Tenant sign on the north
façade of the Building with a larger sign in accordance with plans and
specifications therefor approved in advance, in writing by Landlord, which
approval shall not be unreasonably withheld, subject in any event to the terms
and conditions of Section 5.1 (b)(ii) of the Lease.

 

  XI. Options to Extend. Tenant’s right and option to extend the Term of the
Lease pursuant to Section 2.4 of the Lease, as amended by Section IX of the
First Amendment, shall apply to the Expansion Space, except that the Basic Rent
for the Extension Term with respect to the Expansion Space shall be equal to
100% of the Fair Market Rental Value of the Expansion Space. The parties
acknowledge that the Expansion Termination Date does not coincide with the
Extended Termination Date (as that term is defined in the First Amendment) and,
therefore, agree that the time period for the exercise of the option and the
periods of the extended Terms will differ with respect to the Original Premises
and the Expansion Space.

 

5



--------------------------------------------------------------------------------

  XII. Right of First Offer.

 

  A. Grant of Option; Conditions. Tenant shall have the one time right of first
offer (the “Right of First Offer”) with respect to any available space in the
Building. Tenant’s Right of First Offer shall be exercised as follows: at any
time after Landlord has determined that available space (the “Offering Space”)
exists, then, before leasing such Offering Space to a party other than the
existing tenant thereof or any party holding existing rights in such Offering
Space as of the date of this Amendment. Landlord shall give Tenant written
notice (the “Advice”) of the terms under which Landlord is prepared to lease the
Offering Space to Tenant. Tenant may lease such Offering Space in its entirety
only, under such terms, by delivering written notice of exercise to Landlord
(the “Notice of Exercise”) within 5 Business Days after the date of the Advice,
except that Tenant shall have no such Right of First Offer and Landlord need not
provide Tenant with an Advice, if:

 

  (i) Tenant is in default under the Lease beyond any applicable cure periods at
the time that Landlord would otherwise deliver the Advice; or

 

  (ii) the Premises, or any portion thereof, is sublet at the time Landlord
would otherwise deliver the Advice (except pursuant to Section 6.1(b)); or

 

  (iii) the Lease has been assigned prior to the date Landlord would otherwise
deliver the Advice (except pursuant to Section 6.1(b)); or

 

  (iv) Tenant is not occupying the Premises on the date Landlord would otherwise
deliver the Advice; or

 

  (v) the Offering Space is not intended for the exclusive use of Tenant during
the Term; or

 

  (vi) the existing tenant in the Offering Space is interested in extending or
renewing its lease for the Offering Space or entering into a new lease for such
Offering Space; or

 

  (vii) Tenant has previously leased Offering Space pursuant to this Right of
First Offer; or

 

  (viii) Landlord has previously delivered an Advice to Tenant and Tenant has
not timely delivered a Notice of Exercise with respect thereto (subject,
however, to the provisions of Section C below).

 

  B. Terms for Offering Space.

 

  (ix) The term for the Offering Space shall commence upon the commencement date
stated in the Advice and thereupon such Offering Space shall be considered a
part of the Premises, provided that all of the terms stated in the Advice shall
govern Tenant’s leasing of the Offering Space and only to the extent that they
do not conflict with the Advice, the terms and conditions of this Lease shall
apply to the Offering Space.

 

  (x) Tenant shall pay Basic Rent and Additional Rent for the Offering Space in
accordance with the terms and conditions of the Advice.

 

6



--------------------------------------------------------------------------------

  (xi) The Offering Space (including improvements and personalty, if any) shall
be accepted by Tenant in its condition and as-built configuration existing on
the earlier of the date Tenant takes possession of the Offering Space or as of
the date the term for such Offering Space commences, unless the Advice specifies
any work to be performed by Landlord in the Offering Space, in which case
Landlord shall perform such work in the Offering Space. If Landlord is delayed
delivering possession of the Offering Space due to the holdover or unlawful
possession of such space by any party, Landlord shall use reasonable efforts to
obtain possession of the space, and the commencement of the term for the
Offering Space shall be postponed until the date Landlord delivers possession of
the Offering Space to Tenant free from occupancy by any party.

 

  C. Termination of Right of First Offer. The rights of Tenant hereunder with
respect to the Offering Space shall terminate on the earliest to occur of:
(i) Tenant’s failure to exercise its Right of First Offer within the 5 Business
Day period provided in Section A above; (iii) the date Landlord would have
provided Tenant an Advice if Tenant had not been in violation of one or more of
the conditions set forth in Section A above, and (iii) the date that Tenant
exercises its Right of First Offer with respect to any portion of the Offering
Space. Notwithstanding the foregoing, in the event that the Right of First Offer
terminates pursuant to clause (i) above, Landlord shall not lease the Offering
Space to another party (other than the current occupant thereof) at a Net
Effective Rent (defined below) less than ninety percent (90%) of the Net
Effective Rent set forth in the Advice without first giving Tenant another
Advice at such lower Net Effective Rent. The term “Net Effective Rent” shall
mean the net present value as reasonably determined by Landlord of the aggregate
consideration, determined on an average annual basis, payable to Landlord under
the proposal at issue (i.e., either the Advice or the offer to another party, as
the case may be), taking into account all base rent, additional rent, free rent,
construction or other allowances, the cost of any work performed in the Offering
Space by Landlord at its expense, the length of lease term, and all other
relevant economic terms.

 

  D. Offering Amendment. If Tenant exercises its Right of First Offer, Landlord
shall prepare an amendment (the “Offering Amendment”) adding the Offering Space
to the Premises on the terms set forth in the Advice and reflecting the changes
in the Base Rent, Rentable Square Footage of the Premises, Tenant’s Pro Rata
Share and other appropriate terms. A copy of the Offering Amendment shall be
sent to Tenant within a reasonable time after Landlord’s receipt of the Notice
of Exercise executed by Tenant, and Tenant shall execute and return the Offering
Amendment to Landlord within 15 days thereafter, but an otherwise valid exercise
of the Right of First Offer shall be fully effective whether or not the Offering
Amendment is executed.

 

  E. Subordination. Notwithstanding anything herein to the contrary, Tenant’s
Right of First Offer is subject and subordinate to the expansion rights (whether
such rights are designated as a right of first offer, right of first refusal,
expansion option or otherwise) of any tenant of the Building existing on the
date hereof, which rights are identified on Exhibit D.

 

7



--------------------------------------------------------------------------------

  XIII. Parking. In addition to Tenant’s parking rights pursuant to Section 2.3
of the Lease, as amended by Section XI of the First Amendment, Tenant shall have
the right to use, on a non-exclusive, unreserved basis, 69 parking spaces in the
Parking Area. In addition to such unreserved spaces, Tenant shall have the right
to use, on a reserved basis, 5 parking spaces near the North entrance to the
Building in the location as shown on Exhibit C, Fourth Amendment, attached
hereto. Landlord reserves the right, in connection with any future
reconfiguration of the Parking Area, to relocate such reserved spaces to a
comparable location in the reconfigured Parking Area.

 

  XIV. Interior Stairs. Tenant shall have the right, at Tenant’s sole cost and
expense, to interior connecting stairs between the portions of the Premises on
the first and second floors (“Stairwell”), provided that (a) the Stairwell is in
compliance with all applicable laws, codes and ordinances and Tenant has
obtained all governmental permits and approvals required in connection
therewith, (b) the installation, maintenance and removal of the Stairwell is
performed at Tenant’s expense in accordance with plans and specifications
therefor that had been approved in writing, in advance by Landlord, which
approval shall not be unreasonably withheld and the terms and conditions
governing alterations pursuant to Section 5.2 of the Lease and Landlord’s
reasonable regulations, and (c) Tenant has deposited with Landlord, as an
additional Security Deposit, an amount reasonably estimated by Landlord to equal
the cost of removing the Stairwell and restoring the affected area of the
Premises to its condition immediately preceding the installation of the
Stairwell. If Landlord has approved same, Landlord agrees to cooperate with
Tenant for the construction and permitting of the Stairwell. Unless Landlord
otherwise elects by written notice given at least 120 days prior to the
expiration date of the Term for the Expansion Space, Tenant shall remove the
Stairwell and restore the floor slab opening in compliance with applicable
codes.

 

  XV. Notices. For all purposes of the Lease, the notice address for Landlord is
as follows:

Saracen Properties LLC

41 Seyon Street

Suite 200

Waltham, MA 02453

 

  XVI. Inapplicable, Deleted and Confirmed Lease Provisions.

 

  A. Article 4 of the Lease (Commencement and Condition), Exhibit G to the Lease
(Base Building Work), Exhibit B to the First Amendment (Work Letter) and Exhibit
C to the First Amendment (Refusal Space) shall have no applicability with
respect to this Amendment.

 

8



--------------------------------------------------------------------------------

  B. Whereas, Tenant exercised its Right of First Refusal pursuant to Section
VIII of the First Amendment and Exhibit C to the First Amendment (Refusal
Space), Section VIII of the First Amendment and Exhibit C to the First Amendment
are hereby deleted and are of no further force or effect.

 

  XVII. Landlord agrees to obtain from the holder of the existing mortgage on
the Property a subordination, non-disturbance, and attornment agreement
substantially in the form attached hereto as Exhibit E.

 

  XVIII. Miscellaneous.

 

  A. This Amendment sets forth the entire agreement between the parties with
respect to the matters set forth herein. There have been no additional oral or
written representations or agreements. Under no circumstances shall Tenant be
entitled to any Rent abatement, improvement allowance, leasehold improvements,
or other work to the Premises, or any similar economic incentives that may have
been provided Tenant in connection with entering into the Lease, unless
specifically set forth in this Amendment.

 

  B. Except as herein modified or amended, the provisions, conditions and terms
of the Lease shall remain unchanged and in full force and effect.

 

  C. In the case of any inconsistency between the provisions of the Lease and
this Amendment, the provisions of this Amendment shall govern and control.

 

  D. Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Neither
party shall be bound by this Amendment until both parties have executed and
delivered the same to the other party.

 

  E. The capitalized terms used in this Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Amendment.

 

  F. Tenant hereby represents to Landlord that Tenant has dealt with no broker
in connection with this Amendment. Tenant agrees to indemnify and hold Landlord,
its trustees, members, principals, beneficiaries, partners, officers, directors,
employees, mortgagee(s) and agents, and the respective principals and members of
any such agents (collectively, the “Landlord Related Parties”) harmless from all
claims of any broker claiming to have represented Tenant in connection with this
Amendment. Landlord hereby represents to Tenant that Landlord has dealt with no
broker in connection with this Amendment. Landlord agrees to indemnify and hold
Tenant, its trustees, members, principals, beneficiaries, partners, officers,
directors, employees, and agents, and the respective principals and members of
any such agents (collectively, the “Tenant Related Parties”) harmless from all
claims of any brokers claiming to have represented Landlord in connection with
this Amendment.

 

  G. Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

 

9



--------------------------------------------------------------------------------

[SIGNATURES ARE ON FOLLOWING PAGE]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

LOGO [g707839g42j35.jpg]

[Signature Page Fourth Amendment]



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE AND LOCATION OF EXPANSION SPACE

 

LOGO [g707839g10a33.jpg]

 

Exhibit A, Fourth Amendment



--------------------------------------------------------------------------------

EXHIBIT B

WORK LETTER

This Exhibit is attached to and made a part of the Amendment by and between
CENTERPOINT ACQUISITIONS LLC, a Delaware limited liability company (successor in
interest to TC Saracen, LLC) (“Landlord”), and REPLIGEN CORPORATION, a Delaware
corporation (“Tenant”) for space in the Building located at 41 Seyon Street,
Waltham, Massachusetts.

As used in this Workletter, the “Premises” shall be deemed to mean the Expansion
Space as defined in the attached Amendment.

 

A. Landlord has previously presented to Tenant the plan prepared by LaFreniere
Architects, dated February 13, 2014, attached hereto as Exhibit B-1 (the
“Initial Plan”). Tenant shall deliver to Landlord as soon as reasonably possible
after the Effective Date any comments and revisions Tenant would like to the
Initial Plan and the parties shall review and discuss such comments and
revisions in good faith in order to agree upon a mutually acceptable plan for
the initial improvements in the Expansion Space. Tenant’s proposed revisions
shall use Building Standard methods, materials and finishes and be at least
comparable in utility for general office space as provided in the Initial Plan.
Within fifteen (15) Business Days after the Effective Date the parties shall
agree upon plans and specifications incorporating Tenant’s revisions that were
mutually acceptable to the parties and otherwise consistent with Initial Plan
(the “Plans”). In the event that the parties are unable to agree in good faith
on all or any particular changes or revisions, the Initial Plan shall control
and shall constitute the “Plans” for all purposes. The improvements to be
performed by Landlord in accordance with the Plans, as further developed and
refined into the Construction Drawings (as defined below) are hereinafter
referred to as the “Landlord Work.” It is agreed that construction of the
Landlord Work is intended to be “turn-key” and will be completed at Landlord’s
sole cost and expense in accordance with the Construction Drawings using
Building Standard methods, materials and finishes. Landlord shall enter into a
direct contract for the Landlord Work with a general contractor selected by
Landlord. In addition, Landlord shall have the right to select and/or approve of
any subcontractors used in connection with the Landlord Work. Landlord’s Work
shall be performed in accordance with the approved Construction Drawings and in
compliance with all applicable laws. Landlord’s supervision or performance of
any work for or on behalf of Tenant shall not be deemed a representation by
Landlord that the improvements constructed in accordance with the Plans and any
revisions thereto will be adequate for Tenant’s use.

 

B.

Landlord shall cause the Plans to be developed into construction level plans and
specifications for Landlord Work (the “Construction Drawings”) and shall deliver
the iterations of the Construction Drawings to Tenant for Tenant’s review and
approval, which approval shall not be unreasonably withheld, conditioned or
delayed so long as the subject Construction Drawings are consistent with the
Plans and prior iterations of the Construction Drawings, and Landlord may
disregard any disapproval that is not based on the fact that the subject
Construction Drawings are inconsistent with the Plans and prior iterations of
the Construction Drawings or do not comply with law (excluding Tenant Change
Orders (as defined below) approved by Landlord). If Tenant fails to respond to
the Construction Drawings within three (3) Business Days after delivery of same
to Tenant, Tenant shall be deemed to have approved the same. If Tenant shall
request any revisions to the Plans or Construction Drawings, Landlord shall have
such revisions

 

Exhibit B, Fourth Amendment



--------------------------------------------------------------------------------

  prepared and, unless such requested revisions are for purposes of compliance
with applicable laws or to conform to the Plans or prior iterations of the
Construction Drawings, Tenant shall reimburse Landlord for the cost of preparing
any such revisions to the Plans or Construction Drawings, within thirty
(30) days after receipt of an invoice. If Tenant shall request any revisions
that are not consistent with the Plans or Construction Drawings (“Tenant Change
Orders”), promptly upon completion of the revisions, Landlord shall notify
Tenant in writing of the estimated impact to the Target Expansion Effective Date
and the modifications to the costs of Landlord Work, if any, resulting from such
Tenant Change Orders. Tenant, within three (3) Business Days, shall notify
Landlord in writing whether it desires to proceed with such Tenant Change
Orders. In the absence of such written authorization, Landlord shall have the
option to continue work on the Premises disregarding the requested Tenant Change
Orders. Tenant shall be responsible for any Tenant Delay in completion of the
Premises resulting from such Tenant requested Tenant Change Orders, which Tenant
Delay shall include, without limitation, the time period reasonably required for
Landlord to prepare any required revisions to the Construction Drawings and the
period that elapses after Landlord delivers such revised Construction Drawings
until Tenant approves or disapproves same. If such Tenant Change Orders result
in an increase in the cost of Landlord Work, such increased costs, plus any
applicable state sales or use tax thereon, shall be payable by Tenant within
thirty (30) days after receipt of an invoice. Notwithstanding anything herein to
the contrary, all revisions to the Plans shall be subject to the approval of
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed, provided that the Landlord Work as so modified is, in Landlord’s sole
but reasonable discretion, generically reusable for office uses after the
termination of the Lease, unless Tenant removes such non-generically reusable
improvements and restores the affected area of the Premises to the condition
indicated by Exhibit B-1 prior to the expiration of the Term of the Lease and
deposits with Landlord, as an additional Security Deposit, an amount reasonably
estimated by Landlord to equal the cost of removing such non-generically
reusable improvements and restoring the affected area of the Premises to the
condition indicated by Exhibit B-1. Landlord shall respond to such request for
revisions within five (5) Business Days.

 

C. This Exhibit shall not be deemed applicable to any additional space added to
the Premises at any time or from time to time, whether by any options under the
Lease or otherwise, or to any portion of the original Premises or any additions
to the Premises in the event of a renewal or extension of the original Term of
the Lease, whether by any options under the Lease or otherwise, unless expressly
so provided in the Lease or any amendment or supplement to the Lease.

 

Exhibit B, Fourth Amendment

Page 2



--------------------------------------------------------------------------------

EXHIBIT B-1

PLANS

 

LOGO [g707839g97g50.jpg]

 

Exhibit B-1, Fourth Amendment



--------------------------------------------------------------------------------

EXHIBIT C

TENANT’S RESERVED PARKING SPACES

 

LOGO [g707839g02a70.jpg]

 

Exhibit C, Fourth Amendment



--------------------------------------------------------------------------------

EXHIBIT D

RIGHTS OF OTHERS PRIOR TO TENANT’S ROFO RIGHTS

NONE

 

Exhibit D, Fourth Amendment



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SNDA

 

 

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

                                                     ,

Tenant

AND

CANADIAN IMPERIAL BANK OF COMMERCE,

acting through its New York Branch,

as Administrative Agent

 

  County:    Middlesex      State:    Massachusetts      Premises:    41 Seyon
Street, 43 Foundry        

Avenue and 190 Willow Street

Waltham, Massachusetts

Dated: as of                         , 201    

 

 

 

Record and return by mail to:

Morrison & Foerster LLP

1290 Avenue of the Americas

New York, New York 10104

Attention: Christopher S. Delson, Esq.

Exhibit E, Fourth Amendment



--------------------------------------------------------------------------------

SUBORDINATION, NON-DISTRURBANCE AND ATTORNMENT AGREEMENT

THIS AGREEMENT made as of this      day of                     , 201    , by and
among                         (“Landlord’), CANADIAN IMPERIAL BANK OF COMMERCE,
acting through its New York Branch (“Administrative Agent”), as Administrative
Agent for the Lenders (defined below), and                         (“Tenant”).

RECITALS:

A. Tenant has executed that certain lease dated                         [as
amended by written agreements dated                         and
                        ] ([collectively, with the amendment{s} thereto,] the
“Lease”), with [                        , predecessor-in-title to] Landlord, as
lessor, covering the premises described in the Lease consisting of approximately
a                     square foot space (the “Premises”) in that certain
building located at [                        ]1 Waltham, Massachusetts (the
“Property”) and more particularly described in Exhibit A attached hereto and
made a part hereof by this reference; and

B. Certain lenders (the “Lenders”) have made (or agreed to make) a loan to
Landlord secured by a mortgage encumbering the Property and an assignment of
Landlord’s interest in the Lease (said mortgage, together with any amendments,
renewals, increases, modifications, substitutions or consolidations of either of
them, collectively, the “Security Instrument”) in favor of Administrative Agent
on behalf of the Lenders; and

C. Tenant and Administrative Agent desire to confirm their understanding with
respect to the Lease and the Security instrument, and to have Landlord confirm
its agreement therewith.

NOW, THEREFORE, in consideration of the covenants, terms, conditions, and
agreements contained herein, the parties hereto agree as follows:

1. The Lease and any extensions, modifications or renewals thereof, including
but not limited to any option to purchase, right of first refusal to purchase or
right of first offer to purchase the Property or any portion thereof, if any, is
and shall continue to be subject and subordinate in all respects to the Security
Instrument and the lien created thereby.

2. Tenant agrees to deliver to Administrative Agent, in the manner set forth in
Paragraph 13 of this Agreement, a copy of any notice of default sent to Landlord
by Tenant. If Landlord fails to cure such default within the time provided in
the lease, Administrative Agent shall have the right, but not the obligation, to
cure such default on behalf of Landlord within thirty (30) calendar days after
the time provided for Landlord to cure such default in the Lease has expired or,
if such default cannot be cured within that time, within a reasonable period
provided Administrative Agent is proceeding with due diligence to cure such
default. In such event, Tenant shall not terminate the Lease while such remedies
are being diligently pursued by Administrative Agent. Further, Tenant shall not
terminate the Lease on the basis of any default by Landlord which is incurable
by Administrative Agent (such as, for example, the bankruptcy of Landlord or
breach of any representation by Landlord), provided Administrative Agent is
proceeding with due diligence to commence an action to appoint a receiver or to
obtain title to the Property by foreclosure, deed in lieu of foreclosure, or
otherwise (collectively, “Foreclosure”). Subject to Administrative Agent’s
obligations under Section 3 below, Tenant hereby agrees that no action taken by
Administrative Agent to enforce any rights under the Security Instrument or
related security documents, by reason of any default thereunder

 

 

1  Insert as applicable: 41 Seyon Street, 43 Foundry Avenue or 190 Willow Street

 

Exhibit E, Fourth Amendment



--------------------------------------------------------------------------------

(including, without limitation, the appointment of a receiver, any Foreclosure
or any demand for rent under any assignment of rents or leases) shall give rise
to any right of Tenant to terminate the Lease nor shall such action invalidate
or constitute a breach of any of the terms of the Lease.

3. So long as Tenant is not in default under the Lease beyond applicable notice
and cure periods, Administrative Agent shall not disturb Tenant’s possession and
occupancy of the Premises and Tenant’s other rights under the Lease during the
term of the Lease.

4. If Administrative Agent or its nominee or designee, or another purchaser of
the Property upon a Foreclosure (any such person or entity, a “Successor Owner”)
succeeds to the interest of Landlord under the Lease, subject to Tenant’s
performance of its obligations under the Lease within applicable notice and cure
periods, the Lease will continue in full force and effect. Thereupon, Successor
Owner shall recognize the Lease and Tenant’s rights thereunder and Tenant shall
make full and complete attornment to Successor Owner as substitute landlord upon
the same terms, covenants and conditions as provided in the Lease, including,
but not limited to, any option to purchase, right of first refusal to purchase
or right of first offer to purchase the Property as may be provided in the
Lease. Notwithstanding the foregoing, Tenant agrees that any such option, right
of first refusal or right of first offer to purchase the Property or any portion
thereof, as may be provided in the Lease shall not apply to any Foreclosure, as
defined herein, and shall not apply to any transfer of the Property by
Successor. Owner following such Forecloser. In consideration of the foregoing,
Administrative Agent agrees that any such option, right of first refusal or
right of first offer shall not be terminated by any Foreclosure or conveyance of
the Property by Successor Owner following such Foreclosure; rather, any such
option, right of first refusal or right of first offer shall remain as an
obligation of any party acquiring the Property following the conveyance of the
Property by Successor Owner following such Foreclosure. Furthermore, Tenant
expressly confirms to Administrative Agent that any acquisition of title to all
or any portion of the Property pursuant to Tenant’s exercise of any option,
right of first refusal or right of first offer contained in the Lease shall
result in Tenant taking title subject to the lien of the Security Instrument.

5. Tenant agrees that, if Successor Owner shall succeed to the interest of
Landlord under the Lease, Successor Owner shall not be:

 

  (a) liable for any prior act or omission of Landlord or any prior landlord or
consequential damages arising therefrom; or

 

  (b) subject to any offsets or defenses which Tenant might have as to Landlord
or any prior landlord unless Administrative Agent has failed to cure any default
by Landlord as herein provided; or

 

  (c) required or obligated to credit Tenant with any rent or additional rent
for any rental period beyond the then current month which tenant might have paid
Landlord; or

 

  (d) bound by any amendments or modifications of the Lease made without
Administrative Agent’s or Successor Owner’s prior written consent; or

 

  (e) liable for refund of all or any part of any security deposit unless such
security deposit shall have been actually received by Administrative Agent.

 

Exhibit E, Fourth Amendment



--------------------------------------------------------------------------------

6. Tenant agrees that, without the prior written consent of Administrative Agent
in each case, Tenant shall not (a) amend, modify, terminate or cancel the Lease
or any extensions or renewals thereof, or tender a surrender of the Lease
(except in each case that, upon a default by Landlord under the Lease, Tenant
may exercise its rights under the Lease after giving to Administrative Agent the
notice and cure period required by this Agreement), (b) make a prepayment of any
rent or additional rent more than one (1) month in advance of the due date
thereof, or (c) subordinate or permit the subordination of the Lease to any lien
subordinate to the Security Instrument. Any such purported action without such
consent shall be void as against the holder of the Security Instrument.

7. To the extent that the Lease shall entitle Tenant to notice of the existence
of any Security Instrument and the identity of any mortgagee or any ground
lessor, this Agreement shall constitute such notice to Tenant with respect to
the Security Instrument and Administrative Agent.

8. Upon and after the occurrence of a default under the Security Instrument,
which is not cured after any applicable notice and/or cure periods,
Administrative Agent shall be entitled, but not obligated, to require that
Tenant pay all rent under the Lease as directed by Administrative Agent, which
payment shall, to the extent made, satisfy the obligations of Tenant under the
Lease. Landlord agrees to hold Tenant harmless with respect to any such payments
made by Tenant to Administrative Agent.

9. Nothing in this Agreement shall impose upon Administrative Agent any
liability for the obligations of Landlord under the Lease unless and until
Administrative Agent takes title to the Property. Anything herein or in the
Lease to the contrary notwithstanding, in the event that a Successor Owner shall
acquire title to the Property or the portion thereof containing the Premises,
Successor Owner shall have no obligation, nor incur any liability, beyond
Successor Owner’s then interest, if any, in the Property, and Tenant shall look
exclusively to such interest, if any, of Successor Owner in the Property for the
payment and discharge of any obligations imposed upon Successor Owner hereunder
or under the Lease, and Successor Owner is hereby released or relieved of any
other liability hereunder and under the Lease. Tenant agrees that, with respect
to any money judgment which may be obtained or secured by Tenant against
Successor Owner, Tenant shall look solely to the estate or interest owned by
Successor Owner in the Property, and Tenant will not collect or attempt to
collect any such judgment out of any other assets of Successor Owner.

10. Except as specifically provided in this Agreement, Administrative Agent
shall not, by virtue of this Agreement, the Security Instrument or any other
instrument to which Administrative Agent may be party, be or become subject to
any liability or obligation to Tenant under the Lease or otherwise.

11. EACH OF TENANT, ADMINISTRATIVE AGENT AND LANDLORD HEREBY IRREVOCABLY WAIVE
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.

12. The provisions of the Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. The
words, “Administrative Agent”, “Landlord” and “Tenant” shall include their
respective heirs, legatees, executors, administrators, beneficiaries, successors
and assigns.

 

Exhibit E, Fourth Amendment



--------------------------------------------------------------------------------

13. All notices and all other communication with respect to this Agreement shall
be directed as follows: if to Administrative Agent, 200 West Madison Avenue,
Suite 2610, Chicago, Illinois 60606, Attention: Real Estate Group, or such other
address as Administrative Agent may designate in writing to Tenant; and, if to
Tenant, at the address set forth in the Lease or at such other address as tenant
may designate in writing to Administrative Agent. All notices shall be in
writing and shall be (a) hand-delivered, (b) sent by United States express mail
or by private overnight courier, or (c) served by certified mail postage
prepaid, return receipt requested, to the appropriate address set forth above.
Notices served as provided in (a) and (b) shall be deemed to be effective upon
delivery or upon refusal thereof. Any notice served by certified mail shall be
deposited in the United States mail with postage thereon fully prepaid and shall
be deemed effective on the day of actual delivery as shown by the addressee’s
return receipt or the expiration of three business days after the date of
mailing, whichever is earlier in time.

14. This Agreement contains the entire agreement between the parties and no
modifications shall be binding upon any party hereto unless set forth in a
document duly executed by or on behalf of such party.

15. This Agreement may be executed in multiple counterparts, all of which shall
be deemed originals and with the same effect as if all parties had signed the
same document. All of such counterparts shall be construed together and shall
constitute one instrument.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

Exhibit E, Fourth Amendment



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CANADIAN IMPERIAL BANK OF COMMERCE, acting through its New York Branch, as
Administrative Agent for the Lenders

By:

     

Name:

 

Title:

 

Exhibit E, Fourth Amendment



--------------------------------------------------------------------------------

[TENANT]

By:

     

Name:

 

Title:

 

Exhibit E, Fourth Amendment



--------------------------------------------------------------------------------

AGREED AND CONSENTED TO:

LANDLORD

CENTERPOINT ACQUISITIONS, LLC,

a Delaware limited liability & company

LOGO [g707839g22s69.jpg]

 

Exhibit E, Fourth Amendment



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

 

STATE OF        )                      ) SS.       COUNTY OF         )        
  

On the         day of                 in the year 201    , before me, the
undersigned, personally appeared                 , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that [s/he]
executed the same in his capacity as Authorized Signatory, of CANADIAN IMPERIAL
BANK OF COMMERCE, acting through its New York Branch as Administrative Agent for
the Lenders, and that by [her/his] signature on the instrument, the individual,
or the person upon behalf of which the individual acted, executed the
instrument.

 

 

 

Notary Public

 

My commission expires:      

 

 

Exhibit E, Fourth Amendment



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

 

STATE OF        )            ) SS.       COUNTY OF        )      

I, a Notary Public in and for said County, in the State aforesaid, DO HEREBY
CERTIFY that                 as                 of CENTERPOINT ACQUISITIONS,
LLC, a Delaware limited liability company, appeared before me this day in person
and acknowledged that he signed and delivered said instrument as his own free
and voluntary act and as the free and voluntary act of said entities for the
uses and purposes therein set forth.

 

 

 

Notary Public

 

My commission expires:      

 

 

Exhibit E, Fourth Amendment



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

 

STATE OF        )                      ) SS.       COUNTY OF         )        
  

I, a Notary Public in and for said County, in the State aforesaid, DO HEREBY
CERTIFY that                 as                 of                 , a
                     appeared before me this day in person and acknowledged that
he signed and delivered said instrument as his own free and voluntary act and as
the free and voluntary act of said                     , for the uses and
purposes therein set forth.

 

 

 

Notary Public

 

My commission expires:    

 

Exhibit E, Fourth Amendment



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of Property

Lot A (UNREGISTERED LAND)

A certain parcel of land in Waltham, Middlesex County, Massachusetts, westerly
of Seyon Street, northerly of Boston and Maine Railroad, easterly of Willow
Street and southerly of Grove Street, being shown as Lot A on a plan entitled
“CenterPoint Project Merger of Plan of Land in Waltham, Massachusetts, Middlesex
County”, dated January 28, 2013, prepared by DGT Survey Group, to be recorded
with Middlesex South Registry of Deeds herewith, and being more particularly
described as follows:

Beginning at the intersection of the westerly side of Seyon Street with the
northerly side of the former Boston and Maine railroad location, thence running:

 

N 52-08-34 W

  203.28 feet    to a point of curvature; thence

Westerly

  20.00 feet    by a curve to the left of 1750.76 foot radius to a point of
non-tangency, the last two courses being by land now or formerly of Boston &
Maine Corporation; thence

S 37-12-10 W

  16.50 feet    in part by said land of the former Boston & Maine Corporation
and in part by land now or formerly of Colonial Shopping Center, Inc. to a point
of non-tangency; thence

Westerly

  119.43 feet    by a curve to the left of 1734.26 foot radius to a point of
compound curvature, being by said land of Colonial Shopping Center; thence

Westerly

  457.86 feet    by a curve to the left of 1121.09 foot radius to a point of
non-tangency, being in part by said land of Colonial Shopping Center, Inc. and
in part by land now or formerly of Anthony G. Cardillo, Jr. and Joseph J.
Cardillo; thence

N 78-04-22 W

  25.15 feet    thence

N 73-45-26 W

  66.87 feet    to a point of non-tangency, the last two courses being by said
land of Anthony G. Cardillo, Jr. et al; thence

Westerly

  114.07 feet    by a curve to the left of 1310.85 foot radius to a point of
non-tangency; thence

N 85-43-49 W

  110.48 feet    to a point of non-tangency; thence

Westerly

  21.28 feet    by a curve to the left of 1318.10 foot radius to a point of
tangency; thence

S 87-10-56 W

  53.54 feet    to the easterly side of Willow Street, the last four courses
being by land now or formerly of Sadle M. Cardillo and Anthony G. Cardillo, Jr.;
the last eleven courses being also by said Boston and Maine railroad location;
thence

 

 

Exhibit B-1 Fourth Amendment



--------------------------------------------------------------------------------

N 26-44-06 E

  172.66 feet    by Willow Street; thence

S 63-36-26 E

  35.87 feet    by land now or formerly of Raytheon Company; thence

S 62-06-32 E

  64.14 feet    thence

N 26-44-06 E

  1.68 feet    the last two courses being by land now or formerly of Willow
Street Trust; thence

S 63-36-26 E

  2.07 feet    thence

N 25-08-10 E

  73.58 feet    thence

N 63-36-26 W

  100.02 feet    to the easterly side of Willow Street, the last three courses
being by land of said Raytheon Company; thence

N 26-44-06 E

  185.87 feet    by Willow Street to a point of curvature at Foundry Avenue;
thence

Easterly

  15.60 feet    by a curve to the right of 10.00 foot radius to a point of
non-tangency; thence

S 63-52-04 E

  454.36 feet    the last two courses being by the southerly side of Foundry
Avenue; thence

N26-07-56 E

  40.00 feet    by the easterly end of Foundry Avenue; thence

N 63-52-04 W

  192.40 feet    by the northerly side of Foundry Avenue; thence

N 26-17-50 E

  293.83 feet    in part by land now or formerly of John Sottile, in part by
land now or formerly of Noviens Lane Nominee Trust, in part by the easterly end
of Noviens Lane, in part by land now or formerly of Pak Chau Chan and Chan Vuong
and in part by land now or formerly of Anjo Realty Trust; thence

S 62-14-54 E

  250.01 feet    thence

S 62-14-54 E

  32.02 feet    thence

S 63-59-24 E

  8.00 feet    thence

S 62-54-32 E

  316.29 feet    to a stone bound with drill hole; thence

N 25-58-32 E

  619.17 feet    to the southerly side of Grove Street, the last five courses
being by land now or formerly of Standard Thomson Corporation; thence

S 67-07-36 E

  516.92 feet    to a point of curvature; thence

Easterly

  90.21 feet    by a curve to the left of 1942.98 foot radius to a rounding at
Seyon Street, the last two courses being by Grove Street; thence

Easterly and southerly

  59.26 feet    by a curve to the right of 30.00 foot radius by said rounding at
Seyon Street to the westerly side of Seyon Street; thence

S 43-23-26 W

  753.60 feet    thence

S 40-33-56 W

  553.97 feet    to the point of beginning, the last two courses being by Seyon
Street.

TOGETHER WITH rights contained in the following:

 

A. Bridge Switchgear and Fire Loop Easement Agreement dated February 28, 2001
recorded with said Deeds in Book 32455, Page 291 and filed with said Land Court
as Document No. 1164263; as affected by First Amendment to Bridge, Switchgear
and Fire Loop Easement Agreement dated December 16, 2005 recorded with said
Deeds in Book 46700, Page 38.

 

 

Exhibit E, Fourth Amendment



--------------------------------------------------------------------------------

B. Grant of Easement made by and among Colonial Shopping Center, Inc., I-Park
West Seyon LLC and Raytheon Company dated November 17, 2005 recorded with said
Deeds in Book 46652, Page 431.

 

C. Access Easement Agreement made by and between Grove Willow LLC and Raytheon
Company dated as of December 30, 1999 and recorded with said Deeds in Book
31018, Page 1 as affected by the following:

Amendment to Access Easement Agreement dated December 19, 2005 and recorded with
said Deeds in book 46712, Page 292.

Second Amendment to Access Easement Agreement dated December 18, 2007 and
recorded with said Deeds in Book 50547, Page 37.

Affidavit dated December 31, 2007 and recorded with said Deeds in Book 50547,
Page 40.

Amendment to Access Easement Agreement concerning 3.46 Acre Parcel dated
March 27, 2008 and recorded with said Deeds in Book 51404, Page 1.

Amendment to Access Easement Agreement Concerning LIG Parcel dated April 3, 2008
and recorded with said Deeds in Book 52219, Page 319.

Third Amendment to Access Easement Agreement dated June 12, 2009 and recorded
with said Deeds in Book 53017, Page 468.

 

 

Exhibit E, Fourth Amendment